UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6077


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

STEVEN LAMONT TURNER,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:00-cr-00079-JCT-1)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Lamont Turner, Appellant Pro Se. Anthony Paul Giorno,
Assistant  United  States  Attorney, Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven    Lamont     Turner       seeks    to   appeal   the   district

court’s    order    denying       his   motion      for    reconsideration       of   its

order denying his motion for reduction of sentence pursuant to

18   U.S.C.     § 3582(c)(2)        (2006).        Because     the   district     court

lacked         authority       to       consider          Turner’s      motion        for

reconsideration, see United States v. Goodwyn, 596 F.3d 233,

235-36 (4th Cir. 2010), we affirm the district court’s order

denying the motion.            We dispense with oral argument because the

facts    and    legal    contentions      are      adequately     presented      in   the

materials       before   the    court     and     argument      would   not   aid     the

decisional process.



                                                                              AFFIRMED




                                             2